COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Margnus Obinna Ibe v. The State of Texas

Appellate case number:    01-12-00422-CR

Trial court case number: 11DCR056785A

Trial court:              268th District Court of Fort Bend County

        This case was abated and remanded to the trial court on October 2, 2012. In the order of
abatement, we ordered the trial court to admonish appellant regarding the dangers and
disadvantages of self-representation, to determine whether appellant’s counsel, George Powell,
intended to represent appellant on appeal, to determine whether appellant is indigent, and to
provide a deadline by which appellant would be required to hire counsel if counsel Powell was
not intending to represent appellant and appellant was not indigent. The trial court held a
hearing on our order of abatement on October 15, 2012. The district clerk has filed a
supplemental clerk’s record and the court reporter has filed a reporter’s record of the hearing.
The reporter’s record shows that the trial court admonished appellant, found that appellant
wished to pursue the appeal, found that appellant is not indigent, and found that counsel did not
intend to represent appellant on appeal. The clerk’s record contains the trial court’s order
granting counsel’s motion to withdraw. Finally, the reporter’s record shows that appellant stated
he would hire a new attorney. Accordingly, we REINSTATE this case on the Court’s active
docket.

       Appellant’s brief is ORDERED to be filed no later than December 10, 2012.

         Appellee’s brief, if any, is ORDERED to be filed no later than 30 days from the date of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp, Jr.
                    Acting individually  Acting for the Court

Date: November 8, 2012